Citation Nr: 1145959	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.  He died in May 2002.  The appellant is the Veteran's surviving spouse.  

This matter is on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran served in the Army from October 1961 to October 1964.  He died in May 2002 at the age of 63.  The appellant, in her capacity as the surviving spouse, has submitted a claim for DIC benefits, to include service connection for the cause of the Veteran's death.  

According to the Veteran's death certificate, the immediate and only cause of death was metastatic prostate cancer.  It is the appellant's primary assertion that the Veteran's prostate cancer was due to his in-service herbicide exposure in the Panama Canal Zone.  

Most commonly, exposure to herbicides such as Agent Orange applies to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1MR, Part IV, subpart ii.2.C.10.o (Dec. 1, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the Joint Services Records and Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.  

In accordance with the procedures set forth in the M21-1MR, this case was forwarded to the JSRRC to investigate the appellant's assertions.  Only the period from May to July 1962 was searched.  However, reference is made to section 29, Foreign Service, of the Veteran's service personnel records that notes that his service in Panama was from March 1962 to October 1964.  

The Board concludes that the two-month period of the JSRRC search was insufficient to verify whether or not Agent Orange or other related herbicides were used in the Panama Canal Zone during the Veteran's over two years of service there.  Although the JSRRC does generally limit search periods to 60 days, this is generally for cases where specific unit records such as daily reports or unit histories are required.  In this case, the Veteran's service in the Panama Canal Zone is undisputed, and it is unnecessary to verify the nature of his service there.  Rather, what is required is any confirmation that Agent Orange was used anywhere in the Panama Canal Zone between 1962 and 1964.  

Therefore, instead of a specific verification of the Veteran's service, the JSRRC should be simply asked to search the relevant Department of Defense Resources addressing Agent Orange use in order to ascertain whether this defoliant was used anywhere in the Panama Canal Zone at any time between 1962 and 1964.  

Next, the appellant has also referenced statements made by a former Army Officer that Agent Orange was used in the Panama Canal Zone during the 1960s, but no original documentation of these statements was incorporated in the claims folder.  However, the Board notes that the referenced statements are almost certainly from an August 29, 1999 article from the Dallas Morning News, see Tod Robberson, Agent Orange May Have Been Used On Bases, Dallas Morning News, Aug. 24, 1999, at A1, where this officer stated that there were "hundreds of barrels" of Agent Orange that were unaccounted for in Panama.  This article and any other pertinent related evidence should be incorporated in the claims file and considered by the RO before the claim is adjudicated by the Board.  See 38 C.F.R. §§ 19.37 and 20.1304(c) (2011); see also Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request all information regarding the use of Agent Orange or any other related defoliant that may have been used in the Panama Canal Zone from 1962 to 1964.  Such information may include, but is not limited to, unit histories as well as any Department of Defense compilations documenting where Agent Orange was used during this period.  If no information is found, a negative response from the JSRRC is required.  

2.  Obtain the August 29, 1999 news article from the Dallas Morning News titled Agent Orange May Have Been Used On Bases and any other pertinent evidence related to this article.  This information should be forwarded to the appellant and her representative for their review, who should be afforded an appropriate amount of time to respond.  The appellant should also be prompted to provide any additional evidence that she might have that establishes the use of herbicide agents, such Agent Orange, during the Veteran's active service in the Panama Canal Zone.

3.  After the completion of the above development, readjudicate the claim of service connection for the cause of the Veteran's death.  If any benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


